EXHIBIT 32 STATEMENT REQUIRED BY 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report on Form 10-KSB of SmartPay Express, Inc.(the "Company") for the year ended December 31, 2007, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Benny Lee, Chief Executive Officer, and also Principal Financial Officer of the Company, individually certify that: · the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and · information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company on the dates and for the periods presented. /s/Benny Lee Benny Lee Director andChief Executive Officer Dated:April 15, 2007 /s/ Benny Lee Benny Lee Principal Financial Officer Dated:April 15, 2007 A signed original of this written statement required by Section 906, or other document authenticating, acknowledging or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to SmartPay Express, Inc. and will be retained by SmartPay Express, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
